Exhibit 10.5

AMENDMENT TO

CONSULTING AGREEMENT

This Amendment to Consulting Agreement (this “Amendment”) is entered into as of
August 15, 2006, by and between, Mannatech, Inc., a Texas corporation (the
“Company”), and Dr. Bill H. McAnalley, an individual resident of the State of
Texas (“Dr. McAnalley”), and Bill McAnalley & Associates, a Texas Limited
Liability Company (“McAnalley”).

WHEREAS, the Company and Dr. McAnalley are parties to that certain Consulting
Agreement, dated to be effective as of August 9, 2005 (the “Original
Agreement”);

WHEREAS, each of the Company and Dr. McAnalley now desire to amend the Original
Agreement to extend the term of the Original Agreement, and, effective as of
August 9, 2006, to reduce the payments received by Dr. McAnalley pursuant to
Section 5 of the Original Agreement, and to assign the Original Agreement as
amended to McAnalley;

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, Dr. McAnalley, and
McAnalley agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, all capitalized terms
used in this Amendment have the meanings assigned to such terms in the Original
Agreement, as amended hereby.

SECTION 2. Amendments. The Original Agreement is hereby amended as follows:

 

  1. Section 7(a) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“The term of the consulting relationship under this Agreement shall commence on
the Effective Date and continue until, and shall expire upon (and including),
the 8th day of August, 2007, unless the consulting relationship is sooner
terminated in accordance with Section 7(b) below.”

 

  2. Section 5(a) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“On or before the 8th day of each calendar month during the term of this
Agreement, a monthly amount of $76,083.33; which amount will be reduced to a
monthly amount of $36,041.67 beginning on August 9, 2006.

SECTION 3. Effect of this Amendment. As amended hereby, the Original Agreement
remains in full force and effect. In the event of a conflict or inconsistency
between the Original Agreement and this Amendment, the terms of this Amendment
shall control.



--------------------------------------------------------------------------------

SECTION 4. Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument.

SECTION 5. Assignment. Effective August 8, 2006, Dr. McAnalley assigns the
Original Agreement and this Amendment to McAnalley, and McAnalley assumes the
duties and obligations of and will receive the benefits of same in place and
instead of Dr. McAnalley, and the parties agree and consent to such assignment.

IN WITNESS WHEREOF, the Company, Dr. McAnalley, and McAnalley have executed this
Amendment as of the day and year first written above.

 

/s/ Dr. Bill H. Mcanalley

DR. BILL H. MCANALLEY BILL MCANALLEY & ASSOCIATES By:  

Bill H. McAnalley

Its:   Owner MANNATECH, INCORPORATED By:  

/s/ Sam Caster

Name:   Sam Caster Title:   Chairman and CEO